Orders of disposition, Family Court, New York County (Rhoda J. Cohen, J.), entered on or about June 23, 2006, terminating respondent’s parental rights to the subject children, upon a fact-finding determination of mental retardation, and committing the children’s guardianship and custody to petitioner agency and the Commissioner of Social Services for the purposes of adoption, unanimously affirmed, without costs.
While respondent displays adequate adaptive skills in many areas, clear and convincing evidence supports the finding that her cognitive limitations and the children’s own emotional and mental disabilities render her unable, presently and for the foreseeable future, to provide proper and adequate care for the children (Social Services Law § 384-b [4] [c]; [6] [b]; see Matter of Laura F., 18 AD3d 362 [2005]; Matter of Westchester County *250Dept. of Social Servs. v Barbara M., 215 AD2d 569 [1995]). A dispositional hearing was not necessary to find that termination of respondent’s parental rights is in the best interests of the children (Matter of Antonio V., 268 AD2d 341, 342 [2000], lv denied 95 NY2d 751 [2000]). Concur—Friedman, J.P., Nardelli, Buckley, Sweeny and Malone, JJ.